                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:20-cv-00446-FDW-DSC



 ELECTROLUX NORTH AMERICA, INC., )
                                 )
      Plaintiff,                 )
 vs.                             )                                   ORDER
                                 )                                    and
 PERFORMANCE METALS, INC.,       )                                 JUDGMENT
                                 )
      Defendant.                 )
                                 )


       THIS MATTER is before the Court on Defendant’s “Notice of Confession of Judgment,”

(Doc. No. 37), and Defendant’s “Request for Telephonic Conference and other Relief,” (Doc. No.

38). The “Notice of Confession of Judgment,” filed by counsel, includes a Confession of Judgment

that provides:

       NOW COMES Defendant, Performance Metals, Inc. (“Defendant”) does hereby
       confess judgment and authorizes entry of judgment in favor of Plaintiff Electrolux
       North America, Inc. (“Plaintiff”) in the amount of Four Hundred Thousand and
       00/100 ($400,000)). Defendant acknowledges that it was represented by legal
       counsel and understand the meaning and consequences of signing this Confession
       of Judgment.

(Doc. No. 37, p. 3). The Confession of Judgment is signed by “Ben Peak, President Performance

Metals, Inc.” and is notarized. Id. The pleading, signed by counsel, “requests that the Court

terminate this lawsuit by entering judgment for the Plaintiff against Defendant.” Id. at p. 1.

Plaintiff consents to the relief requested by Defendant in the Notice of Confession of Judgment.

(Doc. No. 39).

       “Federal courts have the power to enter confession judgments, as has been recognized by

courts time and again.” Orlando Residence, Ltd. v. Nelson, 565 F. App'x 212, 222 (4th Cir. 2014)
(citing 28 U.S.C. § 1874; D.H. Overmyer Co. Inc., of Ohio v. Frick Co., 405 U.S. 174, 176, 92 S.

Ct. 775, 31 L.Ed.2d 124 (1972) (“The cognovit is the ancient legal device by which the debtor

consents in advance to the holder's obtaining a judgment without notice or hearing, and possibly

even with the appearance, on the debtor’s behalf, of an attorney designated by the holder.”);

Millner v. Norfolk & W.R. Co., 643 F.2d 1005, 1009 (4th Cir. 1981)). Thus, the Court looks to

whether state law permits confession judgments and whether the confession judgment was

voluntarily, knowingly, and intelligently made. Orlando Residence, 565 F. App’x at 222 (citations

omitted).

       North Carolina law clearly permits confession of judgment. N.C. Gen. Stat. § 1A-1, 68.1

(“A judgment by confession may be entered without action at any time in accordance with the

procedure prescribed by this rule. Such judgment may be for money due or for money that may

become due.”).     Here, the judgment by confession appears to conform to the statutory

requirements. As to whether it was voluntarily, knowingly, and intelligently made, the notarized

Confession of Judgment was executed with the benefit of legal counsel, and the signatory—

Defendant’s President—indicated he understood “the meaning and consequences of signing this

Confession of Judgment.” (Doc. No. 37, p. 3).

       IT IS THEREFORE ORDERED that for the reasons stated herein, including all parties’

consent, Judgment is hereby entered for Plaintiff on all claims in the amount of $400,000. The

Clerk of Court is respectfully directed to TERMINATE all pending deadlines, including trial, and

CLOSE THE CASE.

       IT IS SO ORDERED.
                                         Signed: July 8, 2021
